Citation Nr: 0213397	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 20, 1942, to 
April 24, 1943.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issue of new and material evidence has been developed and 
obtained, and all due process concerns as to the development 
of this issue have been addressed.  

2.  The veteran was notified in September 1988 of the RO's 
August 1988 rating decision in which it was found that the he 
had not submitted new and material evidence sufficient to 
reopen his service connection claim for a right ankle 
disorder.  No appeal was initiated by the veteran.

3.  Additional evidence submitted since the 1988 decision is 
new and material.  A letter from a private physician, when 
viewed with the other evidence on file, bears directly and 
substantially upon the specific matter under consideration 
and should be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1988 determination, wherein new and 
material evidence to reopen a claim for service connection 
for a right ankle disorder was not found, is final.  
38 U.S.C.A. § 4005, effective from January 1, 1963 to January 
3, 1995; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  Evidence received subsequent to the RO's August 1988 
determination serves to reopen the veteran's claim of 
entitlement to service connection for a right ankle disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R.  §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving the 
submission of new and material evidence sufficient to reopen 
previously and finally denied claims.  See Quartucio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA, and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled 
regarding the issue addressed in this decision.  The veteran 
was specifically notified of the pertinent laws and 
regulations regarding the submission of new and material 
evidence in the June 2002 Statement of the Case (SOC) as well 
as being notified of VA's heightened duty to assist in the 
development of claims.  The veteran was additionally notified 
of VA's heightened duty to assist in the development of his 
claim and of his continued responsibility to provide 
sufficient information for the development of his claim by 
letter in August 2001.  The December 2001 letter regarding 
notification of the rating decision issued in the same month 
additionally notified the veteran of the type of evidence 
which qualifies as new and material evidence sufficient to 
reopen a previously and finally denied claim.  Accordingly, 
the Board finds that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  Specifically, the veteran's service medical 
records and substantial private medical records have been 
associated with his claims folder.  The veteran specifically 
indicated in October 2001 that he did not have any additional 
evidence for submission in support of his claim.  The Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See generally VCAA; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).


II.  New and Material Evidence

The veteran contends, in essence, that his current right 
ankle problems are due to a fracture sustained while on 
active duty and not due to a congenital defect of club feet.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991& Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Congenital or developmental 
defects are not "diseases or injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R. § 3.303(c) 
(2001).

Service connection may be granted for hereditary diseases 
that either first manifest during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990), published at 55 
Fed. Reg. 43,253 (1990) (a reissue of General Counsel opinion 
008-88 (September 27, 1988)).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.   VAOPGCPREC 82-90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (Mar. 5, 1985)).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  An 
increase in severity is distinguished from the mere 
recurrence of manifestations of the pre-existing injury or 
disease.  Evidence of temporary flare-ups symptomatic of an 
underlying preexisting condition, alone or without more, does 
not satisfy the level of proof required to establish an 
increase in disability.  Davis v. Principi, 276 F.3d 1361 
(Fed. Cir. 2002).

Service connection for a right foot disorder was initially 
denied by the RO in February 1947 and again in June 1977.  In 
August 1988, the RO determined that new and material evidence 
had not been submitted and his service connection claim was 
not reopened.  The veteran was notified of the rating 
decision in September 1988.  The veteran did not file a 
notice of disagreement, and, as such, the RO's November 1988 
determination that new and material evidence had not been 
submitted became final.  38 U.S.C.A. § 4005, effective from 
January 1, 1963 to January 3, 1995; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's August 1988 determination is the most 
recent decision that became final, the Board will consider 
the claim based on whether new and material evidence has been 
submitted since the August 1988 decision.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  Due to the effective date of the 
amended regulation, the new standard is not applicable to the 
veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the August 1988 
determination included the veteran's service medical records, 
including those pertinent to his disability discharge from 
active duty in April 1943.  The evidence of record also 
included letter from Brian P. Gibbons, M.D. that indicates 
that his records included a note that the veteran had 
suffered an injury to his right ankle while in service and 
private X-ray findings from 1977 that reflect degenerative 
arthritis of the right ankle.

The current claim for benefits was initiated in June 2001 
when the veteran filed a written request to reopen his claim 
for service connection for a right ankle disorder.  Evidence 
which has been received since the time of the August 1988 
determination includes service medical records and private 
medical records that had been previously considered.  

Evidence submitted that had not previously been considered 
includes a May 2001 letter from Brian S. Wieszbicki, D.P.M. 
which indicates that the veteran does not appear to have a 
club foot deformity, but instead that his pes cavus with 
severe degenerative arthritis was most likely caused by old 
trauma.

At this point, it is not the function of the Board to begin 
to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
Rather, the Board must simply determine whether any of the 
evidence obtained since the final prior denial meets the 
definition of that which is new and material.  If any 
evidence is new and material, the claim is reopened, and the 
underlying claim for service connection may be addressed with 
consideration given to all the evidence of record.  

Since the evidence added to the record after the claim was 
previously denied includes a statement to the fact that the 
veteran does not have a congenital defect but instead has 
severe degenerative arthritis due to an old trauma, the Board 
believes this evidence must be considered as it bears 
directly and substantially upon the specific matter under 
consideration and is of such significance that it must be 
considered together with all the evidence of record to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
Board concludes that the veteran has submitted evidence that 
is new and material, and the claim for service connection for 
a right ankle disorder is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claim.  
Accordingly, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this matter.


ORDER

New and material evidence sufficient to reopen the veteran's 
service connection claim for a right ankle condition has been 
submitted and to that extent his claim succeeds.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

